DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the  applicant’s submission received 05/12/2020.                      .
2.	Claims 1 – 5 and 7 have been amended. No new matter has been introduced.	
3.	Claims 1 - 8 are currently pending and have been examined.
Foreign Priority/Domestic benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No: JP 2017-219905 filed on November 15, 2017
2.	Domestic benefit has been claim with regards to 371 of PCT/JP2018/042277 filed 11/15/2018.
NOTE:                                                                                                                        
Applicant is required to amend the disclosure to include the material incorporated by reference (that is the information stated above should be placed under the heading “CROSS-REFERENCE TO RELATED APPLICATIONS” of the instant specification ). . 									                                                                                                                                 
Oath/Declaration
1.	  The names printed on the  applicant’s oath/declaration filed on 06/24/2020 are not legible a new oath and delectation is required.  [A properly signed oath or declaration in compliance with 37 CFR 1.63, identifying the application by the above Application Number and Filing Date, is required. ].
Information Disclosure Statement
1. 	 The information disclosure statement filed on 05/12/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 05/12/2020 are acceptable for examination purposes except for the following: 
 	A. 	The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. 
	B.	Figures 1 – 7  [¶ 0017 - ¶ 0103 pertains to figures 1 – 7 and describes the frame structure along with the various network components and concepts that works together with regards to LTE and 5G communication. These concepts are well known in the art  ]  should be designated by a legend such as –Prior Art–because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings incompliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoidabandonment of the application. The replacement sheet(s) should be labeled“Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstructany portion of the drawing figures. If the changes are not accepted by the examiner, theapplicant will be notified and informed of any required corrective action in the next Officeaction. The objection to the drawings will not be held in abeyance. 
Claim objection(s)
1.	Claim 6 refer to “the terminal apparatus 1” in the 8th line, it appear that this should have been written as “the terminal apparatus”. See claim 8 for similar issue.
2.	In the 7th line of claim 1  “one reference signal” is being selected, in the 9th line of claim 1, “one reference signal” is selected, however in the 13th line of claim 1, it is mentioned  “the one reference signal is selected”, it is not clear which one of the previous reference is signal is being selected , or is it  both of the reference signal being considered th line needs to be clarify to reflect such decision.
3.	a. 	Claims 7 and 8 are directed to the statutory class of a  machine under 35 USC 101  since it claims a terminal apparatus in the preamble of the claim. However the body of the claim  is directed to method steps. This makes claims 7 and 8 not being clear whether the claims are directed to the statutory class of  a method or a machine. It is suggested that the integrated circuit be placed in the body of the claim rather than in the preamble. [a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).].  It is also noted with  respect to claims 7 and 8, no transitional phrases, (for examples: “comprising”, “consisting of” or “including”) are found in the claim. Thus, it is unclear about the scope of the claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claims, or what limitations should be considered as the body/preamble of the claims.	One suggestion of amending the claims to overcome both issues above is:
 	Claim 7: A terminal apparatus comprising:
 		an integrated circuit configured to perform: 
	 	receiving first information…
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


1.	Claims 1 and 4 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm ( “Summary of Remaining Details on RACH Procedure”,  R1-1718937,  Prague, CZ, 9th  – 13th , October 2017) in view of Guo (US 2016/0219619 A1).
 	Regarding claim 1, Qualcomm discloses: A terminal apparatus (last paragraph on the first page, UE)  comprising: 
 	reception circuitry configured to receive first information for identifying one or multiple random access channel occasions (Last paragraph on the first page, multiple RACH  occasion are configured by the network , that is the UE receives such configuration from the network and has the flexibility of selecting one such occasion), [such assertion can be seen in the reference of Yasukawa et al. (US 2021/0127424, ¶ 0074 - ¶ 0075, the time frequency resources are RACH occasion that are receive by the UE also the preamble sequence are all sent via the RACH configuration ] and receive second information for identifying an index of a random access preamble; and (section 9, on the 10th page deals with contention free random access (CFRA) , it is well known in the art that in contention free RA the base station sends the preamble indicator to the UE in message 1, such assertion is seen in the secondary reference that follows)
 	 selection circuitry configured to in a case that a first condition is satisfied, select, from one or multiple reference signals, one reference signal based on a measurement of each of the one or multiple reference signals, (section 5.3 on the 7th page, that is the threshold is established as a first condition and if the RSRP measurement is above the threshold for a given reference signal (SS block/CSI-RS) , that SS block/CSI-RS is selected )
 	in a case that a second condition is satisfied, [section 9 on the 10th page discloses contention free random access, it is well known that in CFRA the base station sends the preamble indicator on the PDCCH to the UE so the UE does not have to contend for preamble in view of accessing the network, this assertion is seen in the secondary reference that follows. The second condition is actually sending the preamble indication on the PDCCH as seen in claim 2 and ¶ 0157 (second sentence) of the applicant specification, that is, in CFRA the base station sends the Preamble indicator on the PDCCH] select one reference signal associated with a physical downlink control channel  [section 6.3 on the 8th page, the DMRS (reference signal) is selected for transmission and receive by the UE and is associated/sent via the PDCCH (physical downlink control channel), hence the UE will select the DMRS for decoding purposes when received over the PDCCH] used to receive the second information, and [section 9 on the 10th page discloses contention free random access, it is well known that in CFRA the base station sends the preamble indicator on the PDCCH to the UE so the UE does not have to contend for preamble in view of accessing the network, this assertion is seen in the secondary reference that follows.]
 	 select, from the one or multiple random access channel occasions, one random access channel occasion associated with the one reference signal selected. [last paragraph on the first page, the UE has the flexibility of selecting a particular occasion from multiple RACH occasion associated with the  SS block which entails the CSI-RS (reference signal) that the UE selects, see section 5.3 on the 7th page].
	Qualcomm cover most of the details of claim 1 except the detail of the base station being able to send the preamble index over the PDCCH as the second information as set forth in claim 1 above. Such difference is seen in the reference of Guo, see figure 11 and 9: “PDCCH order (preamble)”, ¶ 0079, that is the preamble indicator is sent from the base station to the UE on the PDCCH. [also see figure 7 and ¶ 0089 of  Yasukawa et al. (US 2021/0127424 A1)]. 
 	[note under section 6.1 of Qualcomm 8th page there is a QCL’ed relationship between the SS block carrying the reference signal and DMRS (reference signal) on the PDCCH in view of the RACH occasion being selected]
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Qualcomm’s system in view of Guo. The motivation for making the above modification would have been  for  the improvement of handling uplink transmission in a wireless communication system [see ¶ 0002 of Guo].

 	Claims 4 - 8 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. [note: throughout the primary reference the gNB (base station) is describe as communicating with the UE to perform the steps that entails the base station ].

Allowable Subject Matter
1.	Claims 2 – 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463